Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 04/06/2022 is acknowledged, Non-elected claims 12-16 are withdrawn from consideration.  The traversal is on the ground(s) that simultaneous examination will not present an undue burden.  This is not found persuasive because the apparatus of Group I could be used in a different process from Group II, such as a process in which the induction range is activated by a mechanism other than a start button, such as using a switch, or automatically starting the device upon introduction of a food item, and he apparatus could be used in a process without a step of sending a cooking complete message, such as a process where an audible noise or flashing light indicates the end of cooking or a process where an audible noise or flashing light indicates the end of cooking or a process where the induction range simply shuts off when cooking completes. Also, the method of Group II could be used with different apparatus, such as an apparatus without a control unit where an operator manually performs the operation steps.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-19603A. JP 2011-19603A discloses rice cooker (par. [0013] – [0037], and Figures 1-6) comprising a body portion (pot 1 and cover 5) provided with an internal space having a cooking object housed 5therein; a lower heating unit (first heating coil 2) provided on an a bottom surface inside the body portion to heat and cook a lower part of the cooking object; an upper heating unit (second heating coil 6) provided on a top surface inside the body portion to heat and cook an upper part of the cooking object; and  10a control unit (control means) setting and controlling a temperature and time of the heating unit, wherein the upper heating unit and the lower heating unit stop after the lower heating unit heats the lower surface of the cooking object for a predetermined time in the entire heating time of the cooking object by the control unit, and the lower heating unit and the upper heating unit (par. [0031] to par. [0033], and Figure 2) alternately heat the upper and 15lower parts of the cooking object for a predetermined time by the method for allowing the upper heating unit to heat the top surface of the cooking object for a predetermined time and then stop. Regarding claim 5, the upper heating portion and the lower heating portion are connected to the upper opening portion of the upper heating portion which can cut off when a reverse current enters the coil of the respective induction ranges. A lower opening/closing part is connected with the end of the aforementioned lower heating part, and the driving timing of the above-mentioned upper heating part of an upper induction range and the aforementioned lower heating part of a lower induction range is checked. It is described that, when the contact  of the upper opening/closing portion is turned on (turning on), the contact of the lower opening/closing portion is turned off (turning off), and when the contact of the lower opening/closing portion is turned on (turning on), the contact of the upper opening/closing portion is turned off (off).  JP 2011-19603A is configured so that a reverse current of the induction range of the opposite side is cut off by the configuration described above.  Regarding claim 7, JP 2011-19603A discloses the upper opening/closing part and the lower opening /closing part  are relays (output  switching device 2).  Regarding claim 8, JP 2011-19603A discloses a switching signal is input to cause the upper heating part and the lower heating part to be heated at a time after the contact of the upper opening and closing part and the lower opening and closing part is turn on, respectively (par. [0031]-[0033] and Figure 2).  Regarding claim 9, JP 2011-19603A discloses a switching signal is cut off so that the upper heating section and the lower heating section are turned off at time interval before the contact points of the upper opening section and the lower opening section are turned off, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2007-0066429A cited by applicant , in view of Frehn et al (US 2016/0331176).  KR 10-2007-0066429A discloses electric oven (1) comprising a body portion (10) provided with an internal space having a cooking object (F) housed 5therein; a lower heating unit (60)provided on an a bottom surface (100) inside the body portion to heat and cook a lower part of the cooking object (F); an upper heating unit (70) provided on a top surface (100) inside the body portion to heat and cook an upper part of the cooking object (F); and 10a control unit (40) setting and controlling the lower heating unit (60) and the upper heating unit (60) alternately heat the upper and 15lower parts of the cooking object (F) for a predetermined time by the method for allowing the upper heating unit to heat the top surface of the cooking object for a predetermined time and then stop  (par. [0030], [0033], [0034] and [0054], Figure 1).  However, KR 10-2007-0066429A does not disclose a lower heating unit and the upper heating unit being induction heating and a control unit setting and controlling a temperature and time of the heating unit, wherein the upper heating unit and the lower heating unit stop after the lower heating unit heats the lower surface of the cooking object for a predetermined time in the entire heating time of the cooking object by the control unit.  Frehn discloses a lower heating unit (124) and the upper heating unit (125) being induction heating (par. 0013) and a control unit (180) setting and controlling a temperature and time of the heating unit, wherein the upper heating unit (125) and the lower heating unit (124) stop after the lower heating unit (124) heats the lower surface of the cooking object for a predetermined time in the entire heating time of the cooking object by the control unit (par. 0087).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in KR 10-2007-0066429A a lower heating unit and the upper heating unit being induction heating and a control unit setting and controlling a temperature and time of the heating unit, wherein the upper heating unit and the lower heating unit stop after the lower heating unit heats the lower surface of the cooking object for a predetermined time in the entire heating time of the cooking object by the control unit as taught by Frehn in order to provide suitable heat to heat the object to achieve a single doneness value of a food product. Regarding claim 2, KR 10-2007-0066429A discloses a convection fan (51) which generates a predetermined air power to circulate air in the cavity (10, par. 0034). It would have been obvious to one ordinary skill in the art to substitute blowing fan for the convection fan in order to circulate the air in the cavity and also to cool a handle portion of a container. Regarding claim 3, Frehn discloses a tray (150) for inserting or removing the cooking object between 25the upper heating unit (125) and the lower heating unit (124, Figure 7).  Regarding claims 4 and  6, wherein the outputs of the heating unit and the lower heating unit are adjusted, amounts to a matter that could be easily derived by a person skilled in the art through a design change according to the specific application environment. 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-19603A. JP 2011-19603A discloses substantially all features of the claimed invention except the time difference is several milliseconds or several tens of microseconds.  It would have been obvious to one ordinary skill in the art could have appropriately designed the numerical range of the time difference.  Regarding claim 11, JP 2011-19603A discloses IGBT are generally used as means to constitute a switching signal.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-101899A , in view of Yoshino et al (US 2018/0263084).  JP 2017-101899A discloses an oven comprising a body portion (main body 2) provided with an internal space having a cooking object housed 5therein; a lower heating unit (lower heater 27B) provided on an a bottom surface inside the body portion to heat and cook a lower part of the cooking object; an upper heating unit (upper heater 27a) provided on a top surface (100) inside the body portion to heat and cook an upper part of the cooking object; and 10a control unit (par. 0104) setting and controlling the lower heating unit (27B) and the upper heating unit (27A) alternately heat the upper and 15lower parts of the cooking object for a predetermined time by the method for allowing the upper heating unit to heat the top surface of the cooking object for a predetermined time and then stop  (par. 0011-0122, Figure 9).  However, JP 2017-101899A does not disclose an induction range.  Yoshino discloses a cooking device to be heated by combining a heater and induction heating (par. 0059-par. 0074, Figure 5). It would have been obvious to one ordinary skill in the art at the time of the invention was made to utilize in JP 2017-101899A an induction range as taught by Yoshino in order to provide a better sufficient heating the object.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 7, 2022